DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson et al., U.S. Patent Application No. 2015/0182802, in view of Ichinose, U.S. Patent Application No. 2014/0357404.   As to Claim 1, Madson teaches a golf ball having a first hemisphere and a second hemisphere separated by an equator, paragraph 0022.  Each hemisphere may comprise a plurality of dimples arranged on an outer surface in a pattern defined by an n-sided pyramid projected on a hemisphere, paragraph 0022.  It follows that side edges of the pyramid represent n lines of longitude from pole to equator.  Madson teaches that the number , n, may be equal to or greater than 3, paragraph 0022.  Within each hemisphere, the dimple arrangement along each of the n longitudinal lines may be identical, and every longitudinal line having the identical dimple arrangement corresponds to one of the side edges of the pyramid, noting that the dimple arrangement along each longitudinal line is identical, see Claim 1.  Within each hemisphere, at least two sides may have different longitudinal angles, paragraphs 0022 and 0023.  Madson is silent as to the equator intersecting a portion of the dimples.  Ichinose teaches a golf ball having first and second hemispheres each provided with a plurality of dimples, paragraphs 0022 and 0023 and see Figure 2.  Dimples may be arranged in a pattern defined by a In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claims 2 and 3, Madson teaches that the number of sides may be equal to or greater than 4, see Figure 7, and that the same may pertain for each hemisphere, see Claims 3 and 4.   As to Claim 4, Madson teaches that the number of sides in the first hemisphere may be different than the number of sides in the second hemisphere, see Claim 3.  As to Claim 5, Madson teaches that the overall dimple pattern of the first hemisphere may be different from that of the second hemisphere, see Claim 7.  As to Claim 6, Madson teaches that the overall dimple pattern on each hemisphere may not have rotational symmetry about the polar axis, see Claim 2.   As to Claim 7, Madson depicts a plurality of dimples appearing to include dimples of at least As to Claim 10, Madson, as modified, teaches that the plurality of dimples may comprise dimples of different diameters arranged in a pyramid side, with some dimples located along a side, and that an equator may intersect a portion of the plurality of dimples, as discussed above. It follows that a portion of the plurality of dimples are not intersected by the equator.  Madson, as modified, discloses the claimed invention except for providing that the dimples are arranged such that none of the dimples located along the side edges of the pyramid have the same diameter as the dimples that are intersected by the equator. It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the dimples as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  
Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madson, in view of Ichinose as applied to claims 1 and 7 above, and further in view of Sajima, U.S. Patent Application No. 2002/0019274.  Madson, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 8, Madson, as modified, is silent as to dimples intersected by the equator being not a minimum of maximum dimple diameter.  Sajima As to Claim 9, Sajima teaches side boundaries of a section of the dimple pattern intersecting dimples of diameter B, and dimples of diameter B also being intersected by the equator, see Figure 3.  It would have been obvious to one of ordinary skill in the art to provide Madson, as modified, with side edges and the equator intersecting dimples of the same diameter, as taught by Sajima, to provide Madson, as modified, with a known substitute alternative dimple pattern arrangement.  As to Claim 11, Sajima teaches that dimples may be arranged such that dimples that are intersected by the equator are not also located along a side edge of a pyramid, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Madson, as modified, with dimples arranged so that dimples intersected by the equator are not also located along a side edge of a pyramid, as taught by Sajima, to provide Madson, as modified, with a known substitute dimple arrangement.  Madson, as modified, discloses the claimed invention except for indicating that none of the dimples that are intersected by the equator are also located along a side edge of a pyramid.    It would have been obvious to one of ordinary skill in the art at the effective filing In re Japikse, supra.  

    PNG
    media_image1.png
    564
    540
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        16 March 2022